Title: To John Adams from C. W. F. Dumas, 8 June 1785
From: Dumas, C. W. F.
To: Adams, John


          
            Monsieur,
            Lahaie 8e. Juin 1785
          
          J’ai la satisfaction de pouvoir vous annoncer que tout est à peu près raccom̃odé. Je dis à peu près: car il faudra toujours écrire, le plutôt le mieux, à L. H. P. la Lettre en question, où vous leur exposerez le cas. La Résolution avoit passé hier, com̃e j’ai eu l’hoñeur de vous le mander. Mais com̃e la résomption devoit s’en faire aujourd’hui avant d’être arrêtée, on revint un peu à la proposition des modérés, d’avoir une explication avec moi. En conséquence Mr. Fagel m’a envoyé prier ce matin de passer chez lui à 10 heures: ce qu’ayant fait, il m’a exposé la sensibilité de L. h. P., & demandé si Mr. Adams accrédité & admis tout récem̃ent auprès de Sa M. Brit., étoit le même qui étoit accrédité auprès d’eux— Je l’ai prié de me dire, s’il me faisoit la question com̃e Mr. Fagel, ou com̃e Mr. le Greffier.— Il m’a dit: j’ai ordre de vous le demander de la part de L. H. P.— J’ai donc, lui ai-je dit, un double & triple motif de vous dire la vérité; la voici en trois mots: c’est le même— J’ai poursuivi, qu’il m’étoit aisé de vous justifier provisionnellement, en attendant que vous le fissiez vous-même par Lettre à L. H. P.; & làdessus je lui ai lu ce que vous m’avez fait l’honneur de me dire sur ce sujet dans vos Lettres de Paris du 11 & du 18 May.— Il a été très-content de la maniere dont vous exprimez votre embarras dans les deux passages, en ajoutant: “J’ai bien dit que Mr. Adams étoit honnête, & incapable de manquer à L. H. P. Je vous prie de lui faire mes complimens, & de l’assurer de mes sentimens d’estime & d’amitié pour lui.”— Je lui ai lu ensuite ce qu’il convenoit de la Minute de mon susdit postcrit, qu’il a approuvé. Il m’a dit alors, qu’il avoit écrit hier provisionnellement à Mr. De Linde, de s’informer; mais que L. h. p. avoient trouvé bon, au lieu d’arrêter une Résolution, de prendre la chose ad notam, en d’autres termes, de la rendre Commissoriale, si les explications que je pourrois donner se trouvoient satisfaisantes; ce dont il ne doutoit pas, si je voulois lui donner Extrait de ces Lettres, pour le produire im̃édiatement à l’Assemblée. Com̃e le temps étoit court, & qu’il n’y avoit rien d’ailleurs dans les deux Lettres qui ne pût être vu d’un chacun, j’ai pris le parti de lui confier les Originaux (ce que Mr. De Verac, à qui je l’ai raconté, a approuvé). Il me les renverra.— J’ai couru delà à un autre bout de la Ville, instruire l’ami d’hier, qui alloit sortir pour se rendre à l’Assemblée. Mon attention lui a fait plaisir. Après dîner j’ai appris, que la prise ad notam a eu lieu. Mr. Fagel m’a dit aussi, que le Roi de Suede en question étoit celui d’aujourd’hui; le Ministre dont il se croyoit offensé, Mr. De Linde actuellement à Londres; & celui qui cita ce trait hier à l’Assemblée, Mr. son frere de Blitterswick.— Il m’a dit aussi, que quelques têtes chaudes avoient opiné de rappeller Mr. van Berckel.
          La proposition d’Amsterdam, dont je vous ai parlé, & un terrible Mémoire de Mr. le Cte. De Maillebois, qui l’a suivie de près, vont, selon toute apparence, produire l’Etablissement d’un Département Militaire, qui diminuera prodigieusement certaine influence.
          La crise en Allemagne continue de mûrir. Je viens de déchiffrer une Lettre interessante là-dessus. Mais ceci fort entre nous.
          P.S. du 10e. Juin
          Mr. le Greffier Fagel, en me rendant ce matin les deux Lettres susdites, m’a dit, que l’Eponge est passée sur toute cette affaire, & que L. H. P ont ordonné de la rayer même des notes. Cela vous rendra, Monsieur, la Lettre de politesse, qu’il est toujours & d’autant plus à propos d’écrire, encore plus aisée.— Je lui ai demandé en même temps, à la requisition de Mess. Willink &c. un passeport pour vos 2 Caisses qu’ils ont en main. Il me l’a fait expédier tout de suite, en me réitérant de vous transmettre les témoignages de son estime & amitié: il m’en a promis un semblable pour vos effets ici, quand ils seront prets à partir: ce dont on com̃encera Lundi prochain à s’occuper.
          Permettez que Mesdames Adams trouvent ici les assurances de nos respects pour Elles & pour Vous Monsieur, De Votre Exce. le très-humble & très-obéissant serviteur
          
            Cwf Dumas
          
         
          TRANSLATION
          
            Sir
            The Hague, 8 June 1785
          
          I have the satisfaction of announcing to you that everything is more or less mended. I say more or less, for it will still be necessary—and the sooner the better—to write the letter in question to Their High Mightinesses where you would present the case. The resolution passed yesterday, as I had the honor to report to you. But today when discussion resumed before it was drawn up, the moderates’ proposition, that an explanation be arranged with me, was revisited. Consequently Mr. Fagel sent for me to request that I pay him a visit at 10 o’clock, which being done, he presented the opinion of Their High Mightinesses, and asked if Mr. Adams, recently accredited to, and granted an audience with, His Britannic Majesty, was the same person accredited to them. I entreated him to tell me if he was asking me the question as Mr. Fagel or as the secretary. He said to me: I have orders to ask you on behalf of Their High Mightinesses. So, I said to him: I therefore have a double and triple motive to tell you the truth; here it is in three words: He’s the same. I continued, saying that it was easy for me to vouch for you provisionally, before you did so yourself by a letter to Their High Mightinesses; and thereupon I read to him what you did me the honor to tell me on the subject in your letters from Paris of 11 and 18 May. He was very satisfied with the manner in which you expressed your embarrassment in the two passages, adding: “I did say that Mr. Adams was honest and incapable of breaking with Their High Mightinesses. I pray you extend to him my compliments and assure him of my sentiments of esteem and friendship.” I then read to him the pertinent parts of the memorandum of my earlier postscript, which he approved. He said to me then that yesterday he had provisionally written to Mr. Van Lynden to inform him; but that Their High Mightinesses had found it agreeable, instead of drawing up a resolution, to consider the affair ad notam, or in other words, to make it commissorial, if the explanations that I could give them were to be found satisfactory. He did not doubt that they would, if I would provide him with an excerpt of the letters to produce immediately before the assembly. As time was short, and because in any event there was nothing in the two letters which might not be seen by anyone, I chose to entrust the originals to him (of which Mr. Vérac, to whom I related the story, approved). He will return them to me. I ran from there to the other end of town in order to apprise the friend from yesterday who was about to leave to appear at the assembly. The consideration pleased him. After dinner, I learned that the settlement ad notam had taken place. Mr. Fagel also told me that the king of Sweden in question was today’s king; the minister by whom he felt offended, Mr. Van Lynden currently in London; and the one who cited the anecdote yesterday in the assembly, his brother Mr. Van Blitterswick. He also told me that several hotheads had suggested recalling Mr. Van Berckel.
          The proposition from Amsterdam which I told you about, and the terrible memoir of the Comte de Maillebois which came soon afterward, will produce, by all appearances, the establishment of a military department, which will prodigiously diminish certain influences.
          The crisis in Germany continues to come to a head. I have just deciphered an interesting letter pertaining to it, but that is strictly between us.
          P.S. of 10 June
          The secretary, Mr. Fagel, upon returning this morning the two aforementioned letters, told me that the whole affair has been expunged, and that Their High Mightinesses ordered it stricken from the notes. This will render, sir, the letter of civility, which remains appropriate to write, even easier. At the same time, I asked him at the behest of Messrs. Willink, etc., for a passport for your two crates, which they have on hand. He is having it sent to me right away, wishing again that I communicate the tokens of his esteem and friendship. He promised me a similar one for your effects here, when they are ready to go, to which we will attend next Monday.
          Grant that the Adams ladies herein find the assurances of the respect for them and for you, sir, of your excellency’s most humble and most obedient servant
          
            Cwf Dumas
          
        